                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA


JOHN YOUMANS                                                             CIVIL ACTION

VERSUS                                                                   16-847-SDD-RLB

SHERIFF BEAUREGARD (BUD)
TORRES III, ET AL.


                                           RULING

         Before the Court is a Motion for Summary Judgment1 filed by Defendants Steve

Juge (“Juge”), Warden at Point Coupee Parish Detention Center, and Sheriff Beauregard

Torres, III, Sheriff of Point Coupee Parish (“Sheriff Torres,” collectively, “Defendants”).

Plaintiff John Youmans (“Youmans” or “Plaintiff”) has filed an Opposition2 to this motion,

to which Defendants have filed a Reply.3 For the following reasons, the Court finds that

the Defendants’ motion should be GRANTED.

I.       FACTUAL AND PROCEDURAL BACKGROUND

         In this action, Plaintiff asserts civil rights claims pursuant to 42 U.S.C. § 1983 and

state law claims of negligence, respondeat superior liability, and intentional infliction of

emotional distress against Defendants. Youmans alleges that he was arrested on

February 25, 2016 in Iberville Parish and remained in custody until April 28, 2016, when

he was sentenced by Judge Engolio to one year imprisonment and remanded to the




1
  Rec. Doc. 53.
2
  Rec. Doc. 55.
3
  Rec. Doc. 60.
 
49593 
                                                                                    Page 1 of 15 
                                                                                                 
 
Department of Corrections (“DOC”).4 Youmans was transferred to Pointe Coupee

Detention Center (“PCDC”) to serve his sentence.5 Citing ACT 110 Law,6 Youmans

alleges his sentence should have been four months and twenty-two days and that he

should have been released on July 17, 2016.7 However, Youmans was released on

September 13, 2016.8

         Plaintiff alleges that his family contacted Warden Juge on July 20, 2016 to advise

that, according to the court minutes in Youmans’ possession, he was being held past his

release date.9 Warden Juge allegedly reviewed the court minutes, contacted the DOC,

and was advised that the DOC had nothing from Iberville Parish Court.10 Subsequently,

Warden Juge allegedly contacted the Iberville Parish Court and was advised that the

information had been sent to the DOC through a “Mr. Johnson.” On a return call to the

DOC, Juge was allegedly advised that the person he needed to speak with was gone for

the weekend.11 As a result of these actions, Youmans alleges that he was wrongfully

deprived of his liberty for more than fifty-two days.12

         Plaintiff brings claims against Defendants, in their individual capacity, under 42

U.S.C. § 1983 for the alleged false imprisonment in violation of Plaintiff’s “4th, 5th and/or




4
  Rec. Doc. 1, p. 3.
5
  Id.
6
  See La. R.S. 15:571.3.
7
  Rec. Doc. 1, p. 3.
8
   Plaintiff’s Opposition states “September 12.” Rec. Doc. 55, pp. 4-5. However, Point Coupee Parish
Sheriff’s Office “Offender Receipt” documents his release as September 13. Rec. Doc. 61-2, p. 27.
9
  Rec. Doc. 1, p. 3.
10
   Id.
11
   Id. at 4.
12
   Id. at 5.
 
49593 
                                                                                        Page 2 of 15 
                                                                                                     
 
14th Amendment right.”13 In the alternative, Plaintiff brings a state law claim against

Defendants for negligence pursuant to Louisiana Civil Code article 2315.14

         Sheriff Torres initially filed a Motion to Dismiss pursuant to Federal Rules of Civil

Procedure Rule 12(b)(5) for insufficient service of process.15 Youmans filed a Motion to

Appoint United States Marshal as Agent for Service of Process16 and a Motion to Extend

Time for Service.17 The Court granted Youmans’ motions and denied Defendants’ motion

to dismiss without prejudice.18

         Thereafter, Youmans effected sufficient service on Defendants. Juge, individually,

filed an Answer19 to the Complaint,20 and Sheriff Torres, individually, filed a Motion to

Dismiss pursuant to Rule 12(b)(6) for failure to state a claim upon which relief can be

granted.21

         On March 27, 2018, this Court denied Sheriff Torres’ Motion to Dismiss22 without

prejudice.23 The Court’s ruling allowed Youmans 30 days to amend his complaint to plead

facts, if any, concerning Sheriff Torres’ personal involvement and/or participation in the

Plaintiff’s incarceration and to submit a Rule 7(a) response to the asserted defense of




13
   Rec. Doc. 1, p. 4.
14
   Rec. Doc. 1, p. 7.
15
   Rec. Doc. 14.
16
   Rec. Doc. 16.
17
   Rec. Doc. 17.
18
   Rec. Doc. 30.
19
   Rec. Doc. 35.
20
   Rec. Doc. 1.
21
   Rec. Doc. 39.
22
   Id.
23
   Rec. Doc. 49.
 
49593 
                                                                                   Page 3 of 15 
                                                                                                
 
qualified immunity. Youmans failed to file an amended complaint, and on May 11, 2018,

Defendants filed the instant Motion for Summary Judgment.24

         A. Sheriff Torres’ Motion to Dismiss25

         Although the Court previously denied Sheriff Torres’ Motion to Dismiss,26 and he

has filed a Motion for Summary Judgment,27 the Court revisits his previously filed Motion

to Dismiss because Plaintiff failed to comply with the Court’s orders to cure the

deficiencies.28

         Youmans concedes that he failed to file an amended complaint and a Rule 7(a)

response to the asserted defense of qualified immunity following this Court’s Ruling29 on

March 27, 2018, denying Sheriff Torres’ Motion to Dismiss. Plaintiff’s Opposition,30 filed

May 22, 2018,31 states that “John Youmans was unable to amend to allege any personal

acts with the leave allowed by the Court.”32

         “When a defendant invokes qualified immunity, the burden shifts to the plaintiff to

demonstrate the inapplicability of the defense.”33 Plaintiff’s admitted failure to satisfy his

burden warrants dismissal of the individual capacity claims against Sheriff Torres with




24
   Rec. Doc. 53.
25
   Rec. Doc. 39.
26
   Id.
27
   Rec. Doc. 53.
28
   Rec. Doc. 49.
29
   Id.
30
   Rec. Doc. 55.
31
   Plaintiff never filed an amended complaint and Plaintiff’s Opposition was filed over 50 days after the Court
allowed Plaintiff 30 days to amend his complaint.
32
   Rec. Doc. 55, p. 1.
33
   Club Retro, L.L.C. v. Hilton, 568 F.3d 181, 194 (5th Cir. 2009) (citing McClendon v. City of Columbia, 305
F.3d 314, 323 (5th Cir. 2002) (en banc)).

 
49593 
                                                                                                 Page 4 of 15 
                                                                                                              
 
prejudice. The Court need not reach Sheriff Torres’ Motion for Summary Judgment on the

Section 1983 claims, although it would likewise be granted on the same grounds.

         B. Defendants’ Motion for Summary Judgment34

         In the present Motion for Summary Judgment, Warden Juge seeks to dismiss the

Section 1983 claims brought against him in his individual capacity based on qualified

immunity. Further, Defendants jointly seek summary judgment on the remaining state law

claims brought against them in their individual capacities. 35

         Youmans argues that Defendants violated his constitutional right to be free from

false imprisonment. Youmans alleges that Warden Juge had an obligation to calculate

Youmans’ good time credit toward his DOC sentence.36 Plaintiff supports his false

imprisonment claim by alleging that Juge was knowingly keeping Youmans beyond his

sentence.37

         Juge asserts he is entitled to qualified immunity as to Youman’s Section 1983 claim

against him in his individual capacity because Youmans cannot establish that Juge

violated a clearly established constitutional right, or that Juge’s actions were objectively

unreasonable to overcome the defense of qualified immunity. Juge argues, and Youmans

appears to admit, that Juge did not have authority to release Youmans, a DOC inmate,

or calculate his sentence.



34
   Rec. Doc. 53.
35
   In Plaintiff’s Opposition, Plaintiff asserts, for the first time, “official capacity” claims. However, Plaintiff’s
complaint states Defendants herein are being “sued individually,” and that the false imprisonment claim
“lies against . . . Warden Juge, in his individual capacity.” Rec. Doc. 55, p. 10. The Court’s previous ruling
found that Plaintiff had not plead official capacity claims against Sheriff Torres. Rec. Doc. 49. Similarly, the
Court finds that Plaintiff has not plead an official capacity claim against Warden Juge.
36
   Rec. Doc. 55, p. 2.
37
   Id.
 
49593 
                                                                                                       Page 5 of 15 
                                                                                                                    
 
         As to the state law claims against Defendants herein, Defendants argue that

Plaintiff has not carried his burden to establish that Defendants breached a duty, or that

their conduct was a cause-in-fact or legal cause of Youmans’ continued detention.

II.      LAW

         A. Motion for Summary Judgment

         “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”38 “An issue is material if its resolution could affect the outcome of the action.”39

“When assessing whether a dispute to any material fact exists, we consider all of the

evidence in the record but refrain from making credibility determinations or weighing the

evidence.”40 “A party moving for summary judgment ‘must “demonstrate the absence of

a genuine issue of material fact,” but need not negate the elements of the nonmovant’s

case.’”41 If the moving party satisfies its burden, “the non-moving party must show that

summary judgment is inappropriate by setting ‘forth specific facts showing the existence

of a genuine issue concerning every essential component of its case.’”42 However, the

non-moving party’s burden “is not satisfied with some metaphysical doubt as to the




38
   Fed. R. Civ. P. 56(a).
39
   DIRECTV Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).
40
   Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008)(citing
Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000); see also Matsushita Elec. Indus.
Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).
41
   Guerin v. Pointe Coupee Parish Nursing Home, 246 F.Supp.2d 488, 494 (M.D.La. 2003)(quoting Little v.
Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc)(quoting Celotex Corp. v. Catrett, 477 U.S.
317, 323-25).
42
   Rivera v. Houston Independent School Dist., 349 F.3d 244, 247 (5th Cir. 2003)(quoting Morris v. Covan
World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).
 
49593 
                                                                                            Page 6 of 15 
                                                                                                         
 
material facts, by conclusory allegations, by unsubstantiated assertions, or by only a

scintilla of evidence.”43

         Notably, “[a] genuine issue of material fact exists, ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’”44 The Court must resolve

all reasonable factual inferences in favor of the nonmoving party.45 However, “[t]he court

has no duty to search the record for material fact issues. Rather, the party opposing the

summary judgment is required to identify specific evidence in the record and to articulate

precisely how this evidence supports his claim.”46 “Conclusory allegations unsupported

by specific facts, however, will not prevent an award of summary judgment; ‘the plaintiff

[can]not rest on his allegations . . . to get to a jury without ‘any significant probative

evidence tending to support the complaint.’”47

         B. Qualified Immunity

         The qualified immunity defense shields “a government official from civil liability for

damages based upon the performance of discretionary functions if the official's acts were

objectively reasonable in light of then clearly established law.”48 “To determine whether a

defendant is entitled to qualified immunity, this court engages in a two-pronged analysis,

inquiring (1) whether the plaintiff has alleged a violation of a constitutional right and, if so,



43
   Willis v. Roche Biomedical Laboratories, Inc., 61 F.3d 313, 315 (5th Cir. 1995)(quoting Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(internal quotations and citations omitted)).
44
   Pylant v. Hartford Life and Accident Insurance Company, 497 F.3d 536, 538 (5th Cir. 2007)(quoting
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).
45
   Galindo v. Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
46
   RSR Corp. v. International Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010)(citing Ragas v. Tenn. Gas Pipeline
Co., 136 F.3d 455, 458 (5th Cir. 1998)).
47
   Nat’l Ass’n of Gov’t Employees v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir.
1994)(quoting Anderson, 477 U.S. at 249)(citation omitted)).
48
   Atteberry v. Nocona General Hosp., 430 F.3d 245, 253 (5th Cir. 2005).
 
49593 
                                                                                                 Page 7 of 15 
                                                                                                              
 
(2) whether the defendant's behavior was objectively reasonable under clearly

established law at the time the conduct occurred.”49 “The relevant, dispositive inquiry in

determining whether a constitutional right was clearly established is whether it would have

been clear to a reasonable state official that his conduct was unlawful in the situation

which he confronted.”50 “‘Qualified immunity gives government officials breathing room to

make reasonable but mistaken judgments,’ and ‘protects all but the plainly incompetent

or those who knowingly violate the law.’”51

         “If the defendant’s actions violated a clearly established constitutional right, the

court then asks whether qualified immunity is still appropriate because the defendant’s

actions were ‘objectively reasonable’ in light of ‘law which was clearly established at the

time of the disputed action.’”52 Officials “who reasonably but mistakenly commit a

constitutional violation are entitled to immunity.”53

         “A qualified immunity defense alters the usual summary judgment burden of

proof.”54 Once a defendant pleads the defense, the burden shifts to the plaintiff, who “must

rebut the defense by establishing that the official's allegedly wrongful conduct violated




49
   Hampton v. Oktibbeha County Sheriff Dept., 480 F.3d 358, 363 (5th Cir. 2007)(citing Easter v. Powell,
467 F.3d 459, 462 (5th Cir. 2006)).
50
   Moore v. Boeker, 12-CV-00051, 2014 WL 4662398, at *3 (M.D.La. Sept. 18, 2014)(citing Saucier v. Katz,
533 U.S. 194, at 202 (2001)).
51
   Thompson v. Mercer, 762 F.3d 433, 437 (5th Cir. 2014) (some internal quotation marks omitted) (quoting
Ashcroft v. al-Kidd, 563 U.S. 731, 131 S.Ct. 2074, 179 L.Ed.2d 1149 (2011)).
52
   Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010) (citing Williams v. Bramer, 180 F.3d 699, 703 (5th
Cir. 1999)).
53
   Williams, 180 F.3d at 703 (quoting Bazan ex rel. Bazan v. Hidalgo County, 246 F.3d 481, 490 (5th Cir.
2001)).
54
   Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010)(citing Michalik v. Hermann, 422 F.3d 252, 262 (5th
Cir. 2005)).
 
49593 
                                                                                             Page 8 of 15 
                                                                                                          
 
clearly established law and that genuine issues of material fact exist regarding the

reasonableness of the official's conduct”.55

III.     ANALYSIS

         A. Section 1983 claims

         Restated, Youmans must rebut the defense of qualified immunity “by establishing

that the official's allegedly wrongful conduct violated clearly established law and that

genuine issues of material fact exist regarding the reasonableness of the official's

conduct.”56 Plaintiff alleges that Warden Juge “violat[ed] his federally protected

constitutional right against false imprisonment . . .”57 This suffices to allege the violation

of a clearly established constitutional right to not be falsely imprisoned. This right was

clearly established at the time Youmans was released.58

         For the second prong, Youmans must show that the official’s conduct was

“objectively unreasonable in the light of that then clearly established law.”59 Youmans’

Opposition,60 addressing Juge’s assertion of qualified immunity specifically, alleges that

Juge “never bothered to consult” Youmans’ file.61 Youmans alleges that Juge met with

him and called the DOC and several others inquiring about Youmans’ sentence. Youmans

filed an Administrative Remedy Procedure (“ARP”) to Pointe Coupee Parish Detention

Center, where he was being held, stating his sentence “was up on 17 July 2016,” and he



55
   Gates v. Texas Dept. of Protective and Regulatory Services, 537 F.3d 404, 419 (5th Cir. 2008)(citing
Michalik v. Hermann, 422 F.3d 252, 262 (5th Cir. 2005)).
56
   Id.
57
   Rec. Doc. 55, p. 8.
58
   See Whirl v. Kern, 407 F.2d 781 (5th Cir. 1968); Sanders v. Foti, 281 F.3d 1279 (5th Cir. 2001).
59
    Hare v. City of Corinth, 135 F.3d 320, 326 (5th Cir. 1998).
60
   Rec. Doc. 55.
61
   Id. at. 3.
 
49593 
                                                                                          Page 9 of 15 
                                                                                                       
 
was “being held beyond [his] sentence.”62 Juge responded: “Anything to do with time

calculation is for DOC. Please write DOC a ARP about this.”63 On September 4, 2016,

Juge also emailed Angela Smith (“Smith”), a DOC employee, stating that he “think[s]”

Youmans “may be over [his] time to be release [sic],” and requested a calculation of

Youmans’ sentence.64 Youmans argues that, “Warden Juge was required by State

Regulations to know and calculate John Youmans’s release date.”65 However, the statute

Youmans relies on, La. R.S. 15:571.3 (A)(2-3), provides in part: “The sheriff of the parish

in which the conviction was had shall have the sole authority to determine when good

time has been earned in accordance with the sheriff’s regulations and the provisions of

this Section.” It is undisputed that Warden Juge is not a sheriff, and Youmans was

convicted in Iberville Parish, not Pointe Coupee Parish.66 Further, Youmans does not offer

any summary judgment evidence that he was held beyond his sentence, except for his

own affidavit.

         Youmans cites Whirl v. Kern67 as the “seminal case.”68 In Whirl, the plaintiff was

arrested and indicted by a grand jury.69 Approximately two months following the plaintiff’s

arrest, the indictments were dismissed.70 The notice of dismissal was sent to the sheriff’s




62
   Rec. Doc. 55-3, p. 4 (Administrative Remedy Procedure dated July 17, 2016).
63
   Id.
64
   Rec. Doc. 53-2, p. 4 (Email from Warden Juge to Angela Smith, Corrections Manager at DOC, dated
September 4, 2016).
65
   Rec. Doc. 55, p. 9.
66
   Rec. Doc. 53-2, p. 25 (Conviction records of John Youmans).
67
   407 F.2d 781 (5th Cir. 1968).
68
   Rec. Doc. 55, p. 8.
69
   Supra. at 785.
70
   Id.
 
49593 
                                                                                     Page 10 of 15 
                                                                                                   
 
office, but the sheriff testified he was “not apprised of these proceedings.”71 As a result,

the plaintiff was in jail for around nine months after his charges were dropped. The Fifth

Circuit found that the jailer “had a duty to effect [the inmate’s] timely release.”72 The Fifth

Circuit determined that the sheriff’s nine-month ignorance of the dismissal of plaintiff’s

charges was unreasonable.73

         Whirl, however, is distinguishable from the present case. Whirl involved a sheriff’s

alleged ignorance of dismissed charges. In the present case, Warden Juge is not alleged

to be a sheriff, or to have ignored any court order. In fact, even viewing the summary

judgment evidence in the light most favorable to Youmans, the record demonstrates that

Juge acted to expedite and investigate Youmans’ sentence, and advised him to contact

DOC about his sentence.74

         Furthermore, in Bryan v. Jones, the Fifth Circuit observed that subsequent

decisions “cast considerable doubt on the wisdom or continued vitality of [Whirl].”75 In

Bryan, the Sheriff received notices that the charges against Bryan had been dropped.

The Sheriff did not release Bryan because of an error in their records made by the District

Attorney’s office.76 The Fifth Circuit found for the Sheriff and held that, “if the errors take

place outside of his realm of responsibility, he cannot be found liable because he has




71
   Id.
72
   Id. at 792.
73
   Id.
74
   Rec. Doc. 61-2, p. 41 (Pointe Coupee Parish ARP and response from Warden Juge).
75
   Bryan v. Jones, 530 F.2d 1210, 1213 (5th Cir. 1976).
76
   Id. at 212.
 
49593 
                                                                                     Page 11 of 15 
                                                                                                   
 
acted reasonably and in good faith.”77 Here, Youmans admits that he “is a DOC inmate

and cannot be released from DOC until they calculate [his] time.”78

         In support of his assertion of qualified immunity, Juge cites Grant v. Gusman,79 a

recent Eastern District of Louisiana case involving similar facts. In Grant, the plaintiff

alleged he was unlawfully detained for 27 days at the Orleans Parish Prison (OPSO) and

the Madison Parish Correctional Center by DOC after being sentenced to time served.80

The defendants in that case filed a motion to dismiss for failure to state a claim. The court

considered, and accepted as true, the allegations that the defendants were “aware that

Plaintiff had been sentenced to one year in the custody of the DOC, but that Plaintiff would

not have to serve any time once the DOC processed Plaintiff’s release.”81 One of the

OPSO defendants sent paperwork to DOC to expedite plaintiff’s release.82 The DOC then

sent a delayed transfer request to OPSO. The court found that any delay in the plaintiff’s

release was caused by the DOC, not the defendants.83 Granting the defendants’ motion

to dismiss, the court found that plaintiff had not plead any facts to show the defendants

acted unreasonably in light of any clearly established law and could not overcome the

defendants’ qualified immunity defense.

         Like Grant, Defendant in the present case took steps to correct any possible issues

with Youmans’ sentence. It is undisputed that Juge contacted DOC regarding Plaintiff’s




77
   Id. at 1215.
78
   Rec. Doc. 55-7, p. 4.
79
   2018 WL 1532960 (E.D. la. 3/29/2018).
80
   Id. at 1.
81
   Id. at 13.
82
   Id.
83
   Id.
 
49593 
                                                                                Page 12 of 15 
                                                                                              
 
sentence.84 Plaintiff alleges that Juge was told that Youmans “was not in the DOC

system,” and advised Juge to call Iberville Parish Court.85 Juge called Iberville Parish

Court and was told to call a “Mr. Johnson.”86 Juge then tried to call “Mr. Johnson,” but

was told he did not work at DOC. Juge called Iberville Parish Court again and was told

the person he needed to speak with was “gone for the weekend.”87 Following Juge’s email

to Angela Smith at the DOC on September 4, 2016, the Point Coupee Detention Center

received a Diminution of Sentence for Youmans, and a memorandum from Kelly Liebert

from the Department of Corrections on September 12, 2016, for the immediate release of

Youmans.88 Youmans was released the next day,89 well short of his one-year sentence.

         The affidavit of Angela Smith, the Corrections Adult Reception and Diagnostic

Center Manager of the DOC, states, “[t]he Warden of the jail where the offender is serving

his Department of Corrections sentence does not calculate time or determine release

date.”90 At the summary judgment stage, Youmans has not offered any evidence to

controvert Angela Smith’s testimony or establish that Juge’s actions were objectively

unreasonable. Youmans candidly states that if the Warden “has some sort of

arrangement with the DOC to prepare calculation, he may have a right to

indemnification.”91 Considering Youmans admits he could “not be released from DOC




84
   Rec. Doc. 1, pp. 4-5.
85
   Id. at 3-4.
86
   Id. at 4.
87
   Id.
88
    Rec. Doc. 61-2, pp. 25, 26; Notably, the DOC’s memorandum notates “Offender has detainers with
Assumption, Terrebonne, and Ascension Parish.”
89
   Id. at 27.
90
   Rec. Doc. 53-3, p. 2 (Affidavit of Angela Smith, DOC employee).
91
   Rec. Doc. 55, pp. 6-7.
 
49593 
                                                                                     Page 13 of 15 
                                                                                                   
 
until they calculate my time,”92 the Court finds that Juge’s actions were objectively

reasonable in not releasing Plaintiff without authority from the DOC.

         The Court finds that Juge’s actions were objectively reasonable in light of a clearly

established constitutional right. Regardless of Juge’s ability to calculate Youmans’ time,

the evidence demonstrates, and Youmans admits, that Juge did not have authority to

release Youmans until receipt of a diminution of sentence from the DOC.93 Accordingly,

Juge is entitled to qualified immunity94 and his Motion for Summary Judgment95 is

granted.

         B. State Law Claims

         In opposition to Defendant’s Motion for Summary Judgment on state law claims,

Plaintiff simply states: “The statutes cited above establish legal duties that when breached

trigger liability under a negligence theory of knew or should have known.”96 Plaintiff offers

no summary judgment evidence, argument, or jurisprudence to defeat summary

judgment, and this conclusory sentence is woefully insufficient to defeat a properly

supported motion for summary judgment. Accordingly, Defendants’ Motion for Summary

Judgment97 is granted as to the state law claims.



92
   Rec. Doc. 55-7, p. 4 (Affidavit of Plaintiff, John Youmans).
93
   Id.
94
   Plaintiff was given 30 days to amend his complaint and allege facts tailored to Sherriff Torres’s defense
of qualified immunity raised in his Motion to Dismiss. Considering that Plaintiff failed to follow the Court’s
order requiring a Rule 7(a) amendment, the circumstances of this case indicate Plaintiff has pleaded its
“best case.” (see Morin v. Caire, 77 F.3d 116 (5th Cir. 1996) (citing Schultea v. Wood, 47 F.3d 1427 (5th
Cir. 1995)). Although the Court did not require Plaintiff to file a tailored reply to Juge’s answer asserting the
defense, Plaintiff’s response to Defendants’ summary judgment addresses Juge’s defense of qualified
immunity sufficiently to satisfy the requirements of Schultea. (see Lippert v. Cavaretta, 1996 WL 159062
(E.D. La. 1996)).
95
   Rec. Doc. 53.
96
   Rec. Doc. 55, p. 10.
97
   Rec. Doc. 53.
 
49593 
                                                                                                  Page 14 of 15 
                                                                                                                
 
         C. Injunctive and Declaratory Relief

         Plaintiff “seeks a declaration, as a matter of law, that his release date was July 17,

2016,” and “requests mandatory injunctive relief as is authorized by FRCP Rule 65 in the

form of an order from this Court directed to Defendants that he be released immediately

from confinement.”98 It is undisputed that Plaintiff has been released from Defendants’

custody.99

         Accordingly, Plaintiff’s request for declaratory and injunctive relief is dismissed as

moot.

IV.      CONCLUSION

         For the reasons set forth above, Defendants’ Motion for Summary Judgment100 is

GRANTED.

         Judgment shall be entered accordingly.

         IT IS SO ORDERED.

         Signed in Baton Rouge, Louisiana on January 22, 2019.



                                                   
                                                S
                                           CHIEF JUDGE SHELLY D. DICK
                                           UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF LOUISIANA



98
   Rec. Doc. 1, p. 6.
99
   Rec. Doc. 61-2, p. 27 (Document transferring Youmans to Assumption parish on September 13, 2016);
Rec. Doc. 61-2, p. 26 (Memo asking for immediate release of Youmans dated September 12, 2016); Rec.
Doc. 61-2, p. 24 (Diminution of sentence for Youmans dated September 12, 2016); Rec. Doc. 55, pp. 4-5
(Plaintiff’s Opposition to Summary Judgment, “On September 12, 2016, John Youmans was finally
released from the Pointe Coupee Parish Jail); Rec. Doc. 52-2 (Affidavit of Warden Juge, “Youmans was
released to the custody of Assumption Parish on September 13, 2016 . . .).
100
    Rec. Doc. 53.
 
49593 
                                                                                        Page 15 of 15 
                                                                                                      
 
